Citation Nr: 1140561	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  05-02 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, referred to as asthma, a sinus disorder, allergic rhinitis, and upper respiratory problems.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1987 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, as well as in Huntington, West Virginia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.
 
By way of background, the Veteran's claim was remanded for further evidentiary development in May 2010.  After completing the requested development, the RO readjudicated the claim, as reflected by a July 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The only medical opinions of record addressing the etiology of the Veteran's respiratory disorder fail to provide a nexus to service.

2.  The more probative medical opinions of record fail to relate the Veteran's left knee disorder to service or his service-connected right knee disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for a left knee disorder, to include as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA's notice requirements were satisfied by letters issued in November 2006 and February 2008, which advised the Veteran of the information VA would obtain, the information he was responsible for obtaining, how VA establishes disability ratings and effective dates, and the criteria for establishing service connection, including as secondary to a service-connected disability.  These notices were provided to the Veteran prior to the initial adjudication of his claims.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran's service, VA, and private treatment records have been obtained.  Moreover, the Veteran has not identified any records as relevant that have not been obtained.  Additionally, the Veteran testified at a hearing before the undersigned Veteran's Law Judge, and the Veteran was afforded several relevant VA examinations and related medical opinions addressing the etiology of his claimed disorders.  The Board finds that the examinations and related medical opinions are sufficient, in their totality, for VA adjudicatory purposes, as they include consideration of the relevant medical evidence of record and are supported by sufficient rationales.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011). 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a) (2011).

Respiratory Disorder

The Veteran claims that he incurred a respiratory disorder, which he refers to asthma, sinus, and respiratory problems, while in service, and he hypothesizes that his symptoms are attributable to inhalation of burning oil during his service in Iraq.

The Veteran's service treatment records reflect that no sinus or respiratory disorders were noted or reported by the Veteran at entrance to service.  However, during service, a number of respiratory complaints are noted.  The Veteran sought emergent care after experiencing shortness of breath and chest pains while running in March 1987; he reported experiencing sharp chest pain that increased with deep respiration and coughing for two days in March 1987 (assessed as costochondritis); he reported difficulty breathing in June 1987 (assessed as a symptom of an upper respiratory infection); and was treated for upper respiratory infections in May and August 1989.  He affirmed having asthma/hay fever and a sinus disease in an August 1990 health questionnaire for dental treatment; and he was treated for more upper respiratory infections in August 1991 an April 1992.  Furthermore, at separation, the Veteran affirmed experiencing ear, nose, and throat problems; sinusitis; hay fever; and pain in his chest.

Since his discharge from service, the Veteran was treated for bronchial asthma in 1999; status asthmaticus in May 1999; asthma in September 1999, and July 2000; recurring pneumonitis in January 2000; acute sinobronchitis in November 2000; bronchitis in July 2000, February 2006, November 2009, and January 2010; sinusitis and nasal congestion in June 2002; sinus congestion and drainage in February and July 2003; and upper respiratory infections in August 1997, February 2003, July 2003, and February 2008.  

The Veteran's medical records also reflect his history as a cigarette-smoker.  A February 1997 VA general medical examination report reflects the Veteran report of smoking cigarettes since 1991, and at the time of this examination, the Veteran reported he was smoking one pack of cigarettes per day.  Subsequent VA treatment records reflect that the Veteran has been counseled on tobacco use cessation and that he entered a cessation program in 2009.  Additionally, a November 2009 VA treatment record reflects a notation that tobacco-related chronic obstructive pulmonary disease (COPD) was a possible etiology of the Veteran's cough.

The Veteran was afforded VA respiratory and nose and sinus examinations in March 2009, during which the examiner diagnosed the Veteran with asthma and a remote history of sinusitis.  However, the examiner opined that the Veteran's current conditions were less likely than not related to his smoke exposure while serving in the Gulf War.  The examiner opined that the Veteran's conditions were instead related to his cigarette-smoking habit, as the onset of the Veteran's symptoms was too remote from his exposure to smoke while in service.  

After determining that the aforementioned medical opinion did not reflect the examiner's consideration of the Veteran's in-service respiratory complaints and treatment, the Board remanded the Veteran's claim to obtain a supplemental medical opinion addressing this relevant evidence.  The requested opinion was rendered in July 2010, and the VA physician rendering the opinion noted his review of the Veteran's claims file, including his in-service treatment for various respiratory ailments, such as upper respiratory infections, congestion, and coughing, and related prescriptions for respiratory inhalers.  However, the physician concluded that it was less likely than not that the Veteran's current respiratory disorder was related to service.  In support of this opinion, the physician stated that the Veteran's treatment records, previous VA examination reports, and results of his pulmonary function tests indicated that his respiratory disorder is more likely related to his history of tobacco use than to service.  The examiner further noted that this opinion regarding the etiology of the Veteran's respiratory disorder was shared by the VA pulmonary department.

After reviewing the evidence of record, the Board finds that service connection for the Veteran's respiratory disorder is not warranted.  While the Veteran's service treatment records reflect his respiratory complaints and related treatment during service, the only medical opinions of record addressing the etiology of his respiratory disorder find that it is less likely than not related to service.  Rather, the VA medical opinions of record attribute the Veteran's respiratory disorder to his history of tobacco use.  The Board finds that this proffered etiology is consistent with the evidence of record reflecting the Veteran's lengthy cigarette-smoking history, as documented in his VA treatment records, and a VA physician's notation that the Veteran's chronic cough may be due to tobacco-related COPD.  Furthermore, with respect to the 2010 VA medical opinion, the Board finds that this opinion should be afforded great probative weight, as it was rendered after a complete review of the Veteran's claims file, including his service treatment records, and it is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Moreover, the Veteran has not offered a medical opinion affirmatively linking his current respiratory disorder to service.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's contentions that his respiratory disorder is indeed related to service, as he first began experiencing respiratory distress during his period of active duty, at which time he was exposed to oil smoke. Moreover, the Board notes that the Veteran is competent to report experiencing the onset of his respiratory symptoms during service, and the Board finds the Veteran's contentions to be credible, as they are supported by his documented in-service respiratory treatment.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the Veteran, as a lay person, is not competent to provide a medical link between his current respiratory disorder and service, and the medical opinions obtained by the VA fail to provide the requisite link.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).

As an aside, the Board notes that to the extent the Veteran reports that he began and continued his cigarette-smoking habit during service, and medical evidence of record reflects that his current respiratory disorder has been linked to his tobacco use, service connection is not available for tobacco-related illnesses.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011) (stating that for claims filed on or after June 9, 1998, there is an express prohibition against service connection for any disability resulting from injury or disease attributable to the use of tobacco-based products).

Thus, given the lack of any medical evidence of record linking the Veteran's respiratory disorder to service, the Board finds that a basis for granting service connection has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

Left Knee Disorder

The Veteran asserts that his left knee disorder is related to the strain placed on his left knee when compensating for his service-connected right knee disorder.

The Veteran's service treatment records reflect that in October 1988, he was treated for a direct blow to the left knee and assessed with possible subluxation of the left patella.  Additionally, treatment records from March 1989 reflect that the Veteran fell down two flights of stairs, and while initial treatment records seem to indicate that the Veteran injured his left knee during that fall and was given a provisional diagnosis of a left knee strain, later records indicate that the Veteran actually injured his right knee during his fall.  The records related to the injuries sustained during this fall note no left knee abnormalities.  

The post-service medical evidence of records includes February and October 1997 VA general medical examination reports, which note no left knee abnormalities.  As reflected in a March 2006 worker's compensation status report and private treatment record, the Veteran injured his left knee in a work-related accident in March 2006.  An April 2006 left knee magnetic resonance imaging (MRI) report was interpreted to reveal probable mild focal distal patellar tendonitis.  The Veteran underwent a left knee surgery in November 2006, and the surgerical report reflects findings of left knee patellar tendonitis, medial meniscus degeneration, and medial compartment degeneration with spurring.

The Veteran filed the instant service connection claim in September 2006 and was thereafter afforded two VA examinations to assess the nature and etiology of his left knee disorder.   The first such examination was conducted in December 2006, and the examiner considered the Veteran's reports of increasing left knee pain over the seven years prior to the time of the examination, as well as his reported November 2006 left knee surgery.  The examiner then opined that the Veteran's left knee disorder was more likely than not related to preferential weight-bearing caused by his service-connected right knee disability.  However, after reviewing this opinion, the RO apparently concluded that the examiner had not considered the Veteran's March 2006 left knee injury when determining the etiology of the Veteran's current left knee disorder.  Therefore, a second VA examination was conducted in June 2007.  The June 2007 VA examination report reflects this examiner's opinion that the Veteran's left knee disorder was less likely than not related to his service-connected right knee disability.  In support of this opinion, the examiner stated that the Veteran had a post-service left knee injury that caused his left knee condition.  Moreover, there was no clinical evidence to support that the Veteran's service-connected right knee disability would lead to a left knee disorder, noting no leg length discrepancy, ankylosis, severe gait disturbance, or other condition that would result in the Veteran's left knee condition.  The examiner further indicated that any compensatory use of the left knee would likely strengthen the joint, and any overall decrease in activity level due to the Veteran's right knee disability would protect and preserve his left knee joint.

An August 2007 private treatment record reflects a discussion of the etiology of the Veteran's left knee disorder.  In response to the Veteran's inquiry as to whether his current left knee degenerative changes could be related to his preceding right knee injury, the physician stated that while an injury to a collateral limb may place stress upon a joint, which in turn could cause some degenerative changes, the amount of degeneration related to the stress of compensation verses the amount of degeneration occurring as the result of normal wear and tear could not be determined.

After concluding that the VA medical opinions of record had not addressed whether the Veteran's left knee disorder was directly related to service, including his in-service left knee injury, the Board remanded the Veteran's claim to obtain a medical opinion addressing a theory of direct service connection.  The requested opinion was authored in July 2010, and the VA physician specifically noted his review of the Veteran's in-service left knee treatment.  However, the physician determined that the medical evidence of record, including the Veteran's surgical report and 2007 VA orthopedic evaluation, indicated that the Veteran's left knee disorder is attributable solely to his post-service left knee injury.  Accordingly, the physician opined that the Veteran's left knee disorder was not caused by or the result of service.

The Board finds that the medical evidence of record does not support an award of service connection for the Veteran's left knee disorder.  

First addressing a theory of direct service connection, the Board notes that while the Veteran has documented in-service left knee treatment, the Veteran himself does not contend that he experienced left knee symptomatology continually since service.  Moreover, the 2010 VA medical opinion that addresses this theory of entitlement fails to find that the Veteran's left knee disorder is directly related to service, instead attributing the Veteran's current left knee disorder to his post-service left knee injury.  The Board finds that this medical opinion should be afforded great probative value, as it is consistent with the evidence of record reflecting that the Veteran was not noted to have any left knee abnormalities on separation from service or during his 1997 VA general medical examinations.  Moreover, the first post-service left knee treatment of record occurred after the Veteran incurred his left knee injury in March 2006.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Thus, the evidence of record fails to reflect a basis for granting service connection for the Veteran's left knee disorder based on this theory of entitlement.

Turning next to the Veteran's claimed theory of entitlement, that his left knee disorder is attributable to his service-connected right knee disability, the Board finds that the evidence of record fails to reflect a basis for awarding service connection on this basis, as well.  While the 2006 VA medical opinion found that it was at least as likely as not that the Veteran's left knee disorder developed as the result of preferential weight-bearing due to his service-connected right knee disability, the opinion was rendered without reference to or apparent consideration of the Veteran's post-service left knee injury.  (The examination report reflects that the Veteran apparently did not report this post-service injury during the examination and only related his subsequent left knee surgery.)  Thus, this medical opinion will be afforded little probative weight as it appears that it was not predicated on a complete review of the relevant evidence of record.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (holding that an opinion based on an inaccurate history has little probative value).

Accordingly, the RO appropriately determined that a new VA examination and related medical opinion should be obtained, and this medical opinion was rendered after considering the relevant evidence of record.  Moreover, in finding that the Veteran's left knee disorder was unrelated to his service-connected right knee disability, the examiner cited the lack of any clinical findings that would support such a relationship, including the lack of any evidence of a leg length discrepancy, ankylosis, or a severe gait disturbance.  Thus, as this opinion was rendered after a complete review of the record and is supported by relevant clinical findings, the Board finds that it should be afforded great probative value. See Prejean, 13 Vet. App. at 448-49.  

Thus, the more probative VA medical opinion of record fails to relate the Veteran's current left knee disorder to his service-connected right knee disability.  With regard to the August 2007 private treatment record, the Board does not find that the physician's statement is tantamount to a medical opinion affirmatively relating the Veteran's left knee disorder to his right knee disorder.  The private physician stated that the additional strain to the Veteran's left knee caused by compensating for his right knee disability "could" create some degenerative left knee changes, but that there was no means of ascertaining how much of the degeneration would be attributable to this compensatory strain and how much would be attributable to normal wear-related degeration.  The Board finds that this language is too equivocal to provide the requisite medical nexus required for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that equivocal language such as "may be" is the same as "may not be" and therefore cannot provide the requisite nexus for a grant of service connection).  

The Board further notes that there is no medical evidence of record suggesting that the Veteran's left knee disorder has been permanently aggravated beyond its natural progression by his service-connected right knee disability.  The more probative medical opinion of record addressing the relationship between the Veteran's left and right knee disorders fails to note any evidence of aggravation, instead finding that the two knee disorders were unrelated.  Moreover, the 2008 VA examiner indicated that the Veteran's left knee would be strengthened, not worsened, by his compensation for his right knee disability.  Furthermore, the Veteran has not submitted any medical opinion indicating that the Veteran's left knee disorder is aggravated by his service-connected right knee disability.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's assertions that his left knee disorder is attributable to his service-connected right knee disability.   However, while the Veteran is competent to report his left knee symptomatology, he is not competent to link his current left knee disorder to the strain caused by compensating for his right knee disorder.  See Jandreau, 492 F. 3d 1372.  Furthermore, the probative medical evidence of record exploring the Veteran's theory of entitlement fails to relate the Veteran's left knee disorder to his service-connected right knee disability, instead attributing his left knee disorder to his post-service left knee injury.  

Thus, given that the more probative medical evidence of record fails to relate the Veteran's left knee disorder to either service or his service-connected right knee disability, the Board finds that a basis for granting service connection has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

Service connection for a respiratory disorder is denied.

Service connection for a left knee disorder, to include as secondary to a service-connected right knee disability, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


